DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first feed system in claim 1, a second feed system in claim 1, a spreader in claim 1, a suction system in claim 1, a welding system in claim 1, a first welding element in claim 1, a second welding element in claim 1, an adhesive dispenser in claim 1, a second welding system in claim 6, a third welding element in claim 6, a fourth welding element in claim 6, and a system for removing in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that the welding systems include the welding elements, which are an anvil and a sonotrode of an ultrasonic welder (See p. 4, lines 14-19). A system for removing may include blowers, impellers, nozzles, brushes , suction members, or scrapers (See p. 12 lines 6-30). A suction system uses suction tiles which function as seats (See p. 9, lines 10-13).
Regarding the first feed system, the second feed system, the spreader, and the adhesive dispenser, there is no adequate description of structures for performing these functions which would allow one of ordinary skill in the art to determine the scope of the limitations. For example, the first and second feed systems are only shown as boxes and are not further described. Therefore it is unclear what specific structures would meet these limitations. Similarly, the adhesive dispenser is only shown schematically in the Figures with no substantive description in the instant specification. Since one of ordinary skill in the art cannot ascertain what structures are present in the apparatus, a rejection under 35 U.S.C. 112(b) is appropriate and provided below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation “the apparatus wherein it comprises at least one adhesive dispenser” in line 23. This is grammatically incorrect and confusing language. The limitation should read “wherein the apparatus . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations a first feed system, a second feed system, a spreader, and an adhesive dispenser. These all meet the three-prong test for analysis under 35 U.S.C. 112(f) and are therefore interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof. However no adequate structures are described in the specification as performing the claimed functions. Therefore one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the claims. For examination purposes, any devices which feed webs will be considered to meet the first and second feed systems, any device which provides absorbent material will be considered to be a spreader, and any device which dispenses adhesive material will be considered to be an adhesive dispenser as claimed.
Claims 4 and 5 depend on one another. This is unclear and renders the claim scope indefinite. For examination purposes, claim 4 has been construed as depending on claim 3 rather than claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Ostle (US 2015/0223990) in view of Bianchi (US 2016/0175169).
Armstrong-Ostle teaches an apparatus for forming an absorbent structure, the apparatus comprising: a support roll (140), a first feed system which feeds a first substrate (16’) to the support roll, a second feed system which feeds a second substrate (16) to the support roll, a hopper (142) and printing roll (144) which apply absorbent material on the support roll, and an adhesive applicator (136) upstream of the hopper and printing roll, wherein the support roll has a vacuum system which creates a pattern of the absorbent material on the first substrate, and wherein mating strips (31) which inhibit suction from being applied such that channels without absorbent material are formed on the first substrate (See Figures; [0042]-[0063]). The support roll, first substrate, second substrate, hopper and printing roll, adhesive applicator, vacuum system, and mating strips read on the instant claimed forming drum, first web, second web, spreader, adhesive dispenser, suction system, and inserts, respectively.
In the apparatus of Armstrong-Ostle, the first and second substrates are acted on by a bonding roll (160) and the support roll (See Figures; [0062]) such that the substrates are adhered to one another directly at the channels.
Armstrong-Ostle does not expressly disclose a welding system including two welding elements which are used to bond the substrates.
It would have been obvious to one of ordinary skill in the art at the time of filing to weld the substrates together with two welding elements. Bianchi teaches an apparatus for making an absorbent core and states that layers may be bonded in a channel zone by gluing or ultrasonic bonding (See Figures; [0008]; [0052]; [0058]). Ultrasonic bonding by definition includes two welding elements—an anvil and an ultrasonic stack that opposes the anvil. Since Bianchi teaches that both adhesive bonding and ultrasonic bonding were known equivalents for bonding substrates of an absorbent structure, the substitution of one for the other in the apparatus of Armstrong-Ostle would have been obvious.
Regarding claims 3-5, the ultrasonic bonding of Bianchi, by definition, includes an opposed anvil and sonotrode. Bianchi also teaches that these may take the form of rolls (17,18) (See [0061]).
Regarding the bonding of longitudinal and lateral edges in claims 2 and 7, Bianchi teaches that the ultrasonic bonding may be performed at longitudinal side edges and/or back and front edges of the core (See [0058]).
Regarding claim 6, the duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, the use of a second welding system which performs in the same manner as the first welding system yields a predictable result by simply performing an additional bonding step. Since no new or unexpected result is achieved, the duplication of the welding system to form a second welding system would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746